Citation Nr: 1028302	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a respiratory disorder due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from October 
1969 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  An unappealed August 2000 rating decision denied service 
connection for bilateral hearing loss and tinnitus because there 
was no evidence of in-service incurrence.  There was also no 
competent and credible evidence diagnosing a 
then-current bilateral hearing loss disability.

2.  The additional evidence received since that August 2000 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished fact 
necessary to substantiate these claims, and does not raise a 
reasonable possibility of substantiating them.

3.  An unappealed May 2001 Board decision denied service 
connection for a respiratory disorder due to asbestos exposure, 
because there was no evidence of 
in-service incurrence.  

4.  The additional evidence received since that May 2001 Board 
decision is either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact necessary to 
substantiate this claim, and does not raise a reasonable 
possibility of substantiating it.




CONCLUSIONS OF LAW

1.  The August 2000 rating decision denying service connection 
for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302, 20.1103 (2009).  

2.  New and material evidence has not been received since that 
August 2000 decision to reopen these claims for bilateral hearing 
loss and tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The May 2001 Board decision also is final with respect to the 
claim for a respiratory disorder due to asbestos exposure.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2009).

4.  New and material evidence has not been received since that 
May 2001 Board decision to reopen the claim for service 
connection for a respiratory disorder due to asbestos exposure. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2003 
and February 2005.  These letters informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  

Note also that the March 2007 letter complied with Dingess by 
discussing the disability rating and downstream effective date 
elements of the claims.  However, there has been no reason for 
the RO to again go back and readjudicate the claims, such as in 
another SSOC, because the Veteran has not submitted any 
additional evidence in response to that additional Dingess notice 
that might change the disposition of these claims.  Indeed, in 
January 2008, the Veteran submitted recent private treatment 
records for his respiratory problems, but there was no evidence 
relating to in-service incurrence of the respiratory disorder, 
let alone due to asbestos exposure.  Lay statements submitted by 
the Veteran, following the March 2007 Dingess notice, were 
duplicative of previously considered contentions of asbestos 
exposure (concerning the respiratory disorder claim) and in-
service acoustic trauma (concerning the hearing loss and tinnitus 
claims).  38 C.F.R. §§ 19.31, 19.37 (2009); see again, Mayfield 
IV and Prickett, supra.  That is to say, the absence of another 
SSOC after the most recent March 2007 notice is not prejudicial 
because the result of such a readjudication on essentially the 
same evidence and law previously considered would be no different 
than the previous adjudication.  Cf. Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).  Moreover, the Veteran submitted a 
waiver of RO consideration of the additional evidence along with 
the evidence submitted in January 2008.

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening claims that have 
been previously considered and denied, and not timely appealed, 
the February 2005 VCAA notice letter is compliant with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter 
sufficiently explained the bases of the prior denials of the 
claims for hearing loss, tinnitus, and a respiratory disorder due 
to asbestos exposure, including specifically in terms of 
clarifying the deficiencies in the evidence when these claims 
were previously considered.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran submitted personal 
statements and private treatment records.  The RO also obtained 
his service treatment records (STRs), service personnel records 
(SPRs), and VA treatment records.  

Moreover, the duty to provide a VA examination and opinion only 
applies to a claim to reopen a finally adjudicated decision if 
new and material evidence is presented or secured.  
3.159(c)(4)(C)(iii) (2009).  Here, the Board is determining there 
is no new and material evidence to reopen the claims for 
hearing loss, tinnitus, and a respiratory disorder due to 
asbestos exposure.  Hence, there is no requirement to have the 
Veteran examined for a medical nexus opinion unless and until he 
first satisfies this preliminary requirement of presenting new 
and material evidence to reopen these claims.  The Board is 
therefore satisfied that VA has provided all assistance required 
by the VCAA.  38 U.S.C.A. § 5103A.

III.  Analysis-Petitions to Reopen the Claims for Service 
Connection for Bilateral Hearing Loss, Tinnitus, and a 
Respiratory Disorder due to Asbestos Exposure

In October 2003, the Veteran petitioned to reopen his previously 
denied service connection claims for bilateral hearing loss, 
tinnitus, and a respiratory disorder due to asbestos exposure.  

Although not binding upon the Board, the RO issued a recent 
rating decision which made a threshold preliminary determination 
of whether there was new and material evidence to reopen these 
previously denied claims.  In any event, the Board has 
jurisdictional responsibility to determine whether it is proper 
for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 
05-92 (March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material evidence 
to reopen these claims before proceeding to readjudicate the 
underlying merits of the claims.  If the Board finds that no such 
evidence has been offered, that is where the analysis must end, 
and what the RO may have determined in that regard is irrelevant.

When determining whether a claim should be reopened, the Board 
performs a two-step analysis.  The first step is to determine 
whether the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 U.S.C.A. 
§ 5108.  According to VA regulations, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only applies 
when making a determination as to whether the evidence is new and 
material.  It does not apply when making a determination as to 
the ultimate credibility and weight of the evidence as it relates 
to the merits of the claim.  Essentially, the presumption of 
credibility "dissolves" once the claim is reopened and decided on 
the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").

A.  Bilateral Hearing Loss and Tinnitus

The January 1994 RO rating decision initially denied the 
Veteran's claims for service connection for tinnitus and hearing 
loss, because there was no indication in the evidence that 
established in-service incurrence of either condition.  In fact, 
the RO noted that the first medical findings confirming any 
hearing loss, albeit for the right ear only, did not occur until 
a 1981 Naval Reserves examination, nearly 10 years after 
separation from active duty.  Therefore, there was no competent 
evidence to establish presumptive service connection for hearing 
loss, since the condition did not compensably manifest within one 
year of separation.  And this evidence showed that any post-
service hearing loss was only indicative of a transitory, not a 
chronic, condition.  In that regard, the RO also found he did not 
demonstrate sufficient evidence of a then-current hearing loss 
disability that could be related back to service.  The Veteran 
proceeded to appeal that claim.  During the intervening appeal, 
an August 2000 rating decision by the RO continued to deny 
service connection for hearing loss and tinnitus because STRs 
showed no evidence of complaint, treatment or diagnosis for these 
conditions during service.  However, by the August 2000 rating 
decision, the RO was able to consider an April 1995 
VA examination report, which at least confirmed a then-current 
tinnitus disability.  The RO notified him of the decision and 
apprised him of his procedural and appellate rights, but he did 
not initiate appeals.  In fact, he specifically withdrew both 
issues from consideration for appeal in a written September 2000 
statement.  Therefore, that August 2000 decision is final and 
binding on him based on the evidence of the record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302, 20.1103 (2009).  

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's respective claims is 
evidence that has been added to the record since the last 
respective decisions denying each claim on the underlying merits.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the 
evidence to be considered in making this new and material 
determination is that added to the record since the last final 
denial on any basis, so irrespective of whether it was on the 
underlying merits or instead a prior petition to reopen the 
claim).

As mentioned, the last and final decision on tinnitus and 
bilateral hearing loss was in August 2000.  The evidence at the 
time of this decision consisted of VA treatment records, the 
April 1995 VA compensation examination report, private treatment 
records from Chelsea Soldier's Home and Dr. A.S., his personal 
statements, the February 1995 Decision Review Officer hearing 
transcript, Naval Reserve service treatment records, and active 
duty service treatment and personnel records.  Since those 
decisions, the Veteran and RO added VA treatment records, private 
treatment records and personal statements to the record, none of 
which are material to the central issues in this case.

The Board notes that most of these additional records are not 
even pertinent to his claims for hearing loss and tinnitus.  
There is limited evidence of recent treatment for tinnitus, but 
simply no recent private or VA treatment records that confirm he 
now has a current bilateral hearing loss disability, especially 
one that meets the VA's criteria for current hearing impairment 
under 38 C.F.R. § 3.385 to be considered an actual disability.  

The Board emphasizes that there is still no evidence submitted 
that would establish service connection for tinnitus or bilateral 
hearing loss.  Specifically, there is still no competent evidence 
showing any indication of in-service incurrence of tinnitus or 
bilateral hearing loss.  With respect to the claim for bilateral 
hearing loss, there is still no documented evidence of a current 
bilateral hearing loss disability to confirm the Veteran's 
allegations.  

The RO's previous final decision concerning tinnitus and 
bilateral hearing loss already explicitly considered his 
available STRs and SPRs in the prior determination on the merits.  
Importantly, the Veteran failed to submit any additional STRs or 
SPRs that might otherwise substantiate in-service incurrence of 
these conditions or of the acoustic trauma that allegedly 
resulted in these conditions.  And without such crucial evidence, 
his petitions to reopen service connection, for either tinnitus 
or bilateral hearing loss cannot succeed.

In addition, his personal statements regarding in-service 
acoustic trauma have essentially been repetitive, such as from 
excessive noise aboard a U.S. naval ship and from naval gun fire.  
He simply fails to provide any new evidence that substantiates 
that any acoustic trauma occurred during his active duty, let 
alone that resulted in a current disability of tinnitus and 
hearing loss.  And again, he fails to establish that there is now 
a currently diagnosed bilateral hearing loss disability that 
could be attributable to active duty service, especially at a 
level of current hearing impairment that meets the regulatory 
criteria of § 3.385.  Without any other evidence to substantiate 
that either tinnitus or bilateral hearing loss were incurred 
during service, his personal statements are simply insufficient 
to qualify as new and material evidence to reopen the claims or 
raise any reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a).  



In sum, none of the additional evidence since the prior final 
decision addresses the elements of service connection that were 
missing.  Thus, there is no new and material evidence to reopen 
the claims for tinnitus and bilateral hearing loss, and the 
petitions must be denied.  See 38 C.F.R. § 3.156.  Furthermore, 
in the absence of new and material evidence, the benefit-of-the- 
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

B.  Respiratory Disorder due to Asbestos Exposure

The January 1994 rating decision denied the Veteran's claim for 
service connection for respiratory (asbestos exposure) bronchitis 
because the STRs showed no evidence of complaint, treatment or 
diagnosis for this condition during service.  The RO also noted 
that respiratory disorders, including an upper respiratory 
infection, recurrent sinusitis, and chronic bronchitis began 
nearly two decades after separation from active duty.  The 
Veteran proceeded to appeal that decision to the Board.  In the 
interim, an August 2000 rating decision by the RO continued to 
deny service connection for lack of STRs and SPRs establishing 
in-service incurrence, especially such that would confirm his 
exposure to asbestos.  

Ultimately, the appeal proceeded to the Board, which made a final 
and binding decision on the merits of the claim.  In a May 2001 
decision, the Board denied the claim for service connection for a 
respiratory disorder due to asbestos exposure, because STRs and 
SPRs failed to document in-service exposure to asbestos, 
let alone treatment or diagnosis of asbestosis or any other 
respiratory disorder specifically due to asbestos exposure.  
Moreover, the Board noted the Veteran did not then currently have 
any asbestosis or any other respiratory disorder that was 
confirmed to be secondary to asbestos exposure.  Although the 
Board acknowledged the April 1995 VA examination report's 
diagnoses of chronic bronchitis and asbestos exposure, the Board 
concluded this was based purely on the Veteran's self-reported 
history.  Indeed, the Board emphasized the lack of findings of 
asbestos exposure in service and found there was no competent 
evidence of record linking a respiratory disorder, including 
bronchitis, to asbestos exposure.  

And the Board further concluded that a chronic respiratory 
disorder, including bronchitis, was not present in service.  In 
that regard, the Board reasoned that the Veteran's separation 
examination, together with numerous examinations conducted 
subsequent to that time, suggested instead he did not suffer from 
a respiratory disorder until years after his discharge from 
active duty service.  Incidentally, the Board also noted there 
was no contention by him or evidence in the naval reserve STRs 
that any respiratory disorder was incurred alternatively during a 
period of ACDUTRA.  

The Veteran did not timely appeal the Board's decision to the 
Veterans Court.  As such, the Board's decision subsumed the prior 
January 1994 and August 2000 RO denials of the claim for a 
respiratory disorder due to asbestos exposure.  38 C.F.R. 
§ 20.1104.  Thus, the May 2001 Board decision became a 
final and binding denial of this claim.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

The evidence that must be considered in determining whether there 
is a basis for reopening this claim is the evidence that has been 
added to the record since the last final and binding denial of 
this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new and 
material determination is that added to the record since the last 
final denial on any basis, so irrespective of whether it was on 
the underlying merits or instead a prior petition to reopen the 
claim).

So, here, the Board's May 2001 decision was the last final and 
binding decision on the claim for service connection for a 
respiratory disorder due to asbestos exposure.  The evidence at 
the time of this decision consisted of VA treatment records, the 
April 1995 VA compensation examination report, private treatment 
records from Chelsea Soldier's Home and Dr. A.S., personal 
statements, the February 1995 Decision Review Officer hearing 
transcript, Naval Reserve service treatment records, and active 
duty service treatment and personnel records.  Since those 
decisions, the Veteran and RO added VA treatment records, private 
treatment records, and personal statements to the record, none of 
which are material to the central issues in this case.  

These additional records show recent private and VA treatment for 
varied respiratory problems, including diagnoses for asthma, 
rhinitis, sinusitis, bronchitis, and COPD exacerbation.  He also 
had recent, private emergency treatment for complaints of heart 
palpitations in June to July 2007, which diagnosed the Veteran 
with viral bronchitis.  However, a June 2007 private treatment 
chest X-ray found his lungs were stable, benign and unchanged.  
Importantly, though, these records fail to objectively indicate 
that any of his current respiratory disorders are etiologically 
due to asbestos exposure in service or otherwise etiologically 
related in any way to his period of active duty.  

The Board emphasizes that there is still no evidence submitted 
that would establish service connection for a respiratory 
disorder due to asbestos exposure.  Specifically, there is still 
no competent evidence showing any indication of in-service 
incurrence of a respiratory disorder due to asbestos exposure 
during service.  

The Board's final decision already explicitly considered his 
available STRs and SPRs in the prior determinations on the 
merits.  Importantly, the Veteran failed to submit any additional 
STRs or SPRs that might otherwise substantiate in-service 
incurrence of any respiratory condition, especially as might be 
due to asbestos exposure.  Indeed, there is still no documented 
evidence of asbestos exposure, such as through the submission of 
previously unconsidered STRs and SPRs, to confirm the Veteran's 
allegations.  And without such crucial evidence, his petition to 
reopen service connection for a respiratory disorder due to 
asbestos exposure cannot succeed.

In addition, his personal statements have essentially been 
repetitive.  Without any other evidence to substantiate that 
asbestos exposure or a related respiratory disorder was actually 
incurred during service, his personal statements are simply 
insufficient to qualify as new and material evidence to reopen 
the claim or raise any reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  



In sum, none of the additional evidence since the prior final 
decision addresses the elements of service connection that were 
missing.  Thus, there is no new and material evidence to reopen 
the claim for a respiratory disorder due to asbestos exposure and 
the petition must be denied.  See 38 C.F.R. § 3.156.  
Furthermore, in the absence of new and material evidence, the 
benefit-of-the- doubt rule does not apply.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
tinnitus is denied.

The petition to reopen the claim for service connection for 
bilateral hearing loss is denied.

The petition to reopen the claim for service connection for a 
respiratory disorder due to asbestos exposure is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


